DETAILED ACTION
This is responsive to the amendment filed on 05 January 2022.
Claims 1, 3-18 and 20-26 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 9,928,845, No. 10,229,694 and No. 10,614,824 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The double patenting rejection of the last Office action is withdrawn in view of the terminal disclaimer filed on 05 January 2022.

Response to Arguments
Applicant's arguments filed 05 January 2022 have been fully considered but they are not persuasive. 
Applicant argues:
Claims 9 and 22 have each been amended to incorporate a limitation similar to that in amended claim 1, and are each allowable for at least this reason.
…
Claim 26 has been amended to incorporate a limitation similar to that in amended claim 1, and is allowable for at least this reason.
The Examiner respectfully disagree. The limitations incorporated in claims 9, 22 and 26 are not those indicated as containing the allowable subject matter of currently amended claim 1. Kordon anticipates claims 9, 22 and 26 as shown below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17, 22-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, in lines 19-20, recites the limitation “the second codec configuration” which lacks proper antecedent basis. In order to overcome the deficiency and to provide support for “the different second codec configuration” (lines 24-25), the limitation “the second codec configuration” will be interpreted as ‘[[the]] a different second codec configuration’.


Claims 10 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claims 10 and 23 are already included in their respective parent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-14, 17 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kordon et al. (US PGPub 2011/0158326).
Claim 9:
Kordon discloses an apparatus for generating a bit stream of encoded audio data representing a sequence of audio sample values of an audio signal, wherein the bit 
a special frame provider configured to provide at least one of the frames as a special frame (“super frame”, [0019], see also [0104]), the special frame comprising encoded audio sample values associated with the current frame and additional information, wherein the additional information comprises encoded audio sample values of a number of frames preceding the special frame, wherein the encoded audio sample values of the preceding frames are encoded using the same codec configuration as the special frame, and wherein the number of preceding frames is sufficient to initialize a decoder to be in a position to decode the audio sample values associated with the current frame if the special frame is the first frame upon start-up of the decoder (“each one of said super frames starting with a single bit stream header section followed by several ones of said frames, and a decoding of said encoded signal data can be initialised at each one of said super frames, and wherein said information item regarding the number of initial frames to mute signalises how many ones of initial frames in a current super frame are required for establishing data for initialising states of a decoding of said signal data before actually starting decoding of encoded signal data from the following frame or frames of said current super frame, such initial frames not being used for decoding the encoded signal data contained therein”, [0019], see also [0105]); and 
an output configured to output the bit stream of encoded audio data ([0104]), 
wherein the bit stream of audio data comprises a first number of frames encoded using a first codec configuration and a second number of frames following the first `Streaming mode` means that the frames of the archival bit stream are separated into successive packages, whereby each one of these packages is called a `super frame` (SF) and has the same structure as an archival bit stream”, [0104], see also “The first super frame of a streaming mode stream is basically identical to the beginning of an archival mode file, but in the bit stream header the data fields `FileMode` and `OFL` carry values different than in an archival mode header”, [0105]), wherein the additional-4- 154391419.1Amendment and Response to Office Action of October 14, 2021 information comprise information on the codec configuration used for encoding the audio sample values associated with the current frame so as to permit the decoder to switch from the first codec configuration to the different second codec configuration (“a streaming mode bit stream can be replayed or decoded starting at each one of its super frames. But in that case the required data from previous frames for initialising the decoder states are missing. Therefore all super frames of a stream except the first super frame must indicate in the `MuteIfFirstSuperFrame` data field that their first `muteFrames` number of frames are to be used only for the decoder state recovery”, [0106], see also [0008]).
Claim 10:
Kordon discloses the apparatus of claim 9, wherein the additional information comprise information on the codec configuration used for encoding the audio sample values associated with the current frame ([0106], see also [0008]). 
Claim 11:
Kordon discloses the apparatus of claim 9, wherein the bit stream of encoded audio data comprises a plurality of segments, wherein each segment is associated with the frames of the archival bit stream are separated into successive packages, whereby each one of these packages is called a `super frame` (SF) and has the same structure as an archival bit stream. A super frame starts with the corresponding bit stream section header (i.e. a super frame header) followed by frames of data”, [0104], see also Fig. 3). 
Claim 12:
Kordon discloses the apparatus of claim 9, wherein the bit stream of encoded audio comprises a plurality of segments, wherein each segment is associated with one of a plurality of portions of the sequence of audio sample values and comprises a plurality of the frames, the apparatus comprising: a segment provider configured to provide segments associated with different portions of the sequence of audio sample values and encoded by different codec configurations, wherein the special frame provider is configured to provide a first frame of at least one of the segments as the special frame ([0104], see also [0113]); and a generator configured to generate the bit stream of encoded audio output data by arranging the at least one of the segments following another one of the segments ([0104], see also [0114]). 
Claim 13:
Kordon discloses the apparatus of claim 12, wherein the segment provider is configured to select a codec configuration for each segment based on a control signal ([0104], see also [0113]). 
Claim 14:

Claim 17:
Kordon discloses the apparatus of claim 12, wherein the special frame provider is configured to provide the additional information as an extension payload of the special frame ([0104], see also Table 1 and related text). 
Claim 22:
Kordon discloses a method for generating a bit stream of encoded audio data representing a sequence of audio sample values of an audio signal, wherein the bit stream of encoded audio data comprise a plurality of frames, wherein each frame comprises associated encoded audio sample values (Abstract), comprising: 
providing at least one of the frames as a special frame (“super frame”, [0019], see also [0104]), the special frame comprising encoded audio sample values associated with a current frame and additional information, wherein the additional information comprise encoded audio sample values of a number of frames preceding the special frame, wherein the encoded audio sample values of the preceding frames are encoded using the same codec configuration as the current frame, and wherein the number of preceding frames is sufficient to initialize a decoder to be in a position to decode the each one of said super frames starting with a single bit stream header section followed by several ones of said frames, and a decoding of said encoded signal data can be initialised at each one of said super frames, and wherein said information item regarding the number of initial frames to mute signalises how many ones of initial frames in a current super frame are required for establishing data for initialising states of a decoding of said signal data before actually starting decoding of encoded signal data from the following frame or frames of said current super frame, such initial frames not being used for decoding the encoded signal data contained therein”, [0019], see also [0105]); and 
generating the bit stream by concatenating the special frame and the other frames of the plurality of frames ([0104]),
wherein the bit stream of audio data comprises a first number of frames encoded using a first codec configuration and a second number of frames following the first number of frames and encoded using a different second codec configuration, wherein the first frame of the second number of frames is the special frame (“`Streaming mode` means that the frames of the archival bit stream are separated into successive packages, whereby each one of these packages is called a `super frame` (SF) and has the same structure as an archival bit stream”, [0104], see also “The first super frame of a streaming mode stream is basically identical to the beginning of an archival mode file, but in the bit stream header the data fields `FileMode` and `OFL` carry values different than in an archival mode header”, [0105]), wherein the additional-4- 154391419.1Amendment and Response to Office Action of October 14, 2021 information comprise information on the codec configuration used for encoding the audio sample values a streaming mode bit stream can be replayed or decoded starting at each one of its super frames. But in that case the required data from previous frames for initialising the decoder states are missing. Therefore all super frames of a stream except the first super frame must indicate in the `MuteIfFirstSuperFrame` data field that their first `muteFrames` number of frames are to be used only for the decoder state recovery”, [0106], see also [0008]).
Claim 23:
Kordon discloses the method of claim 22, wherein the additional information comprise information on the codec configuration used for encoding the audio sample values associated with the current frame ([0106], see also [0008]). 
Claim 24:
Kordon discloses the method of claim 22, comprising providing segments associated with different portions of the sequence of audio sample values and encoded by different codec configurations, wherein a first frame of at least one of the segments is provided as the special frame ([0104], see also [0113]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kordon et al. (US PGPub 2011/0158326) in view of Lecomte et al. (US PGPub 2011/0173010).
Claim 15:
Kordon discloses the apparatus of claim 14, but does not explicitly disclose wherein the segment provider comprises a plurality of encoders, each configured to encode at least in part the audio signal according to one of the plurality of different codec configurations. 
In a similar audio encoding/decoding apparatus, Lecomte discloses a segment provider comprising a plurality of encoders, each configured to encode at least in part the audio signal according to one of the plurality of different codec configurations ([0079]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of providing a plurality of encoders, each configured to encode at least in part the audio signal according to one of the plurality of different codec configurations in Kordon's segment provider in order to effectively encode both speech and music signals (see Lecomte, [0015]).
Claim 16:

Claim 26:
Kordon discloses the method of claim 22 as shown above, but does not explicitly disclose a non-transitory digital storage medium having a computer program stored thereon to perform the method according to claim 22 when said computer program is run by a computer a processor. 
In a similar audio encoding/decoding apparatus, Lecomte discloses a non-transitory digital storage medium having a computer program stored thereon to perform a method when said computer program is run by a computer a processor ([0173]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of providing a non-transitory digital storage medium having a computer program stored thereon to perform the method according to claim 18 when said computer program is run by a computer a processor in order to facilitate storing and loading the software onto a computer system. 

Allowable Subject Matter
Claims 1-8, 18, 20-21 and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: please see the Office action mailed 14 October 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657